FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SAMUEL L. CALDWELL,                              No. 14-55986

               Plaintiff - Appellant,            D.C. No. 2:12-cv-03129-JLS-SS

 v.
                                                 MEMORANDUM*
TORRANCE L. PORCH, Police Officer:
in individual and official capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Samuel L. Caldwell appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging false arrest and imprisonment,

and conspiracy to falsely arrest. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Franklin v. Fox, 312 F.3d 423, 436 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment on Caldwell’s false

arrest and imprisonment claim because Caldwell failed to raise a genuine dispute

of material fact as to whether defendants lacked probable cause to arrest him. See

United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007) (defining probable

cause and explaining that it is an objective standard); Dubner v. City & County of

San Francisco, 266 F.3d 959, 964 (9th Cir. 2001) (a plaintiff must show there is no

probable cause in order to prevail on a § 1983 claim for unlawful arrest).

      The district court properly granted summary judgment on Caldwell’s

conspiracy claim because Caldwell failed to raise a genuine dispute of material fact

as to whether defendants had an agreement to violate his constitutional rights. See

Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1301 (9th Cir. 1999)

(“To establish the defendants’ liability for a conspiracy, a plaintiff must

demonstrate the existence of an agreement or meeting of the minds to violate

constitutional rights.” (citations and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Caldwell’s motion

for appointment of counsel because Caldwell failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).


                                           2                                   14-55986
      Caldwell waived his right to challenge the district court’s factual findings

concerning summary judgment because he failed to object to the magistrate judge’s

report and recommendation. See Miranda v. Anchondo, 684 F.3d 844, 848 (9th

Cir. 2012) (“[F]ailure to object to a magistrate judge’s factual findings waives the

right to challenge those findings . . . .”). We reject Caldwell’s contentions

regarding alleged deficiencies in discovery because Caldwell failed to establish

that the district court abused its discretion in any discovery ruling. See Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (explaining that a district court’s

decision to deny discovery “will not be disturbed except upon the clearest showing

that denial of discovery results in actual and substantial prejudice to the

complaining litigant” (citations and internal quotation marks omitted)).

      We reject as meritless Caldwell’s arguments that the district court abused its

discretion by holding him to the same standard as legal counsel even though he

was pro se, and by shifting the burden of proof.

      We do not consider claims raised for the first time on appeal, or new

evidence introduced on appeal. See Cold Mountain v. Garber, 375 F.3d 884, 891

(9th Cir. 2004); Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir.

1988).

      AFFIRMED.


                                           3                                     14-55986